Citation Nr: 0737295	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-13 955	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD). 

2. Entitlement to service connection for erectile 
dysfunction.  

3. Entitlement to service connection for hypertension.  

4. Entitlement to service connection for sleep apnea.  

5. Entitlement to service connection for a skin disease.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and D.M.
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1964 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In an unappealed rating decision in March 1992, the RO denied 
the claim of service connection for PTSD.  By operation of 
law, the unappealed rating decision became final (hereinafter 
also referred to as finality).  38 U.S.C.A. § 7105.  On the 
current application to reopen, the RO reopened the claim and 
adjudicated the claim on the merits.  Where service 
connection for a disability has been denied in a final rating 
decision, a subsequent claim of service connection for the 
same disability may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  For this reason, 
the Board has styled the PTSD issue to reflect that finality 
had attached to the previous rating decision, denying service 
connection for PTSD.  

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is associated with the claims file.  At the time of the 
hearing, the veteran in writing withdrew from the appeal the 
claim of service connection for schizophrenia with 
depression.  




FINDINGS OF FACT

1. In a rating decision in March 1992, the RO denied the 
claim of service connection for PTSD; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights in March 1992, he did not appeal the 
rating decision and the rating decision became final by 
operation law based on the evidence of record at the time. 

2. The additional evidence presented since the rating 
decision in March 1992 by the RO, denying service connection 
for PTSD, is not cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence does relate to an unestablished fact 
necessary to substantiate the claim of service connection.  

3. The veteran did not serve in combat and the claimed in-
service stressors do not support the diagnosis of PTSD. 

4. Erectile dysfunction was first clinically manifest many 
years after service, and there is no competent medical 
evidence showing that erectile dysfunction is related to 
disease or injury of service origin.

5. Hypertension was not affirmatively shown to have been 
present during active duty; hypertension was not manifest to 
a compensable degree within one year of separation from 
active duty, and current hypertension, first shown after the 
one-year presumptive period, is unrelated to a disease, 
injury, or event of active service origin.

6. Sleep apnea was first clinically manifest many years after 
service, and there is no competent medical evidence showing 
that sleep apnea is related to disease or injury of service 
origin.



7. The current skin disease, diagnosed as vitiligo, was not 
affirmatively shown to have been present during active duty; 
and vitiligo, first shown many years after discharge from 
service in January 1968, is unrelated to a disease, injury, 
or event of active service origin.


CONCLUSIONS OF LAW

1. As new and material evidence has been presented, the claim 
of service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2007).  

2. The veteran is not shown to have PTSD due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b), 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).  

3. Erectile dysfunction is not due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

4. Hypertension is not due to disease or injury that was 
incurred in or aggravated by active service, and hypertension 
as a chronic disease may not be presumed to have been 
incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 
1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

5. Sleep apnea is not due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

6. A skin disease, diagnosed as vitiligo, is not due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2004 and in March 2006.  The notice 
advised the veteran of what was required to prevail on his 
claims, what specifically VA had done and would do to assist 
in the claims; and what information and evidence the veteran 
was expected to furnish.  

In regard to the requirement for "new and material 
evidence" to reopen his PTSD claim, the notice informed the 
veteran as to what each of those terms - "new" and 
"material" - means.  

In the VCAA notice, the veteran was informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit any evidence 
in his possession that pertained to the claims.  The notice 
included the degree of disability assignable and the 
provision for the effective date. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim); and of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and 
material evidence claim). 

To the extent that the RO provided VCAA notice on the degree 
of disability assignable after the initial adjudication of 
the claims, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The procedural defect was cured as the RO provided 
content-complying VCAA notice and the claims were 
subsequently readjudicated as evidenced by the supplemental 
statement of the case, dated in October 2006.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).



Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing before a Veterans Law Judge in 
May 2007.  

The RO has obtained the veteran's service medical records, 
and VA medical records.  The veteran has not identified any 
additionally available evidence, to include private medical 
records, for consideration in his appeal.  

Further, VA has conducted medical inquiry in the form of VA 
compensation examinations in October 2004 and October 2005, 
in an effort to substantiate the claims of service connection 
for PTSD and a skin disease. 38 U.S.C.A. § 5103A(d).  

In the absence of medical evidence that erectile dysfunction, 
hypertension, and sleep apnea may be associated with an 
established event, injury, or disease in service, a VA 
examination or medical opinion need not be obtained.  
38 U.S.C.A.§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen PTSD Claim

Procedural History and Evidence Previously Considered

In a rating decision in March 1992, the RO denied service 
connection for PTSD, on the basis that the most recent 
medical reports did not support a diagnosis of PTSD.  

In a letter, dated in March 1992, the RO notified the veteran 
of the adverse determination and of his procedural and 
appellate rights.  The notice included the veteran's right to 
appeal the adverse determination by notifying the RO of his 
intention within one year from the date of the letter.  As 
the veteran did not indicate his disagreement within allotted 
timeframe, the rating decision by the RO in March 1992 became 
final by operation of law, except the claim may be reopened 
if new and material evidence is presented.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
March 1992 is summarized as follows.  

Service documentation shows that the veteran served on active 
duty from March 1964 to January 1968.  He served aboard the 
USS Duluth in Vietnam in a combat zone in a hostile fire area 
for two weeks in May and June 1967 and for three weeks in 
June and July 1967.  Service medical records do not show any 
complaint, clinical finding, or diagnosis of a psychiatric 
disorder.  VA records show that in May 1991 he was diagnosed 
with adjustment disorder and chronic alcoholism.  He was 
admitted to an inpatient VA program in May 1991 and remained 
there until June 1991.  His discharge diagnoses were alcohol 
dependence, PTSD, schizoaffective disorder (depressed), and 
mixed personality disorder.  A VA examiner in September 1991 
found that the veteran had the same diagnoses, but appeared 
to be somewhat equivocal regarding PTSD.  In a VA examination 
report, completed in January 1992 and signed by a board of 
three physicians, the conclusion was that the veteran did not 
meet the criteria for PTSD.    
 
Current Claim to Reopen

As the unappealed rating decision in March 1992 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In April 2004, the veteran submitted a statement indicating 
an intent to reopen his claim of service connection for PTSD.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in March 1992 includes copies of service personnel 
records, VA outpatient treatment records, and VA examination 
reports.  

Analysis

In regard to the additional evidence, of particular note is 
the diagnosis of PTSD (or rule out PTSD), among other mental 
disorders such as depression, furnished in a February 1992 VA 
hospital discharge report and many VA outpatient records 
dated beginning in August 1992.  This diagnosis is apparently 
related to the veteran's reports of nightmares about 
experiences in Vietnam.  These reports are new and material 
because they relate to the unestablished fact necessary to 
substantiate the claim, that is, medical evidence showing 
that the veteran has a current diagnosis of PTSD that may be 
related to service.  The new evidence, on its face, raises a 
reasonable possibility of substantiating the claim.  As this 
evidence is new and material, the claim is reopened.  

As new and material evidence has been presented to reopen the 
claim, the Board now proceeds to adjudicate that claim, as 
well as the other claims, on the merits.  



II. Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including hypertension, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Analysis

PTSD

Service medical records do not show any complaint, clinical 
finding, or diagnosis of PTSD.  As noted above, the initial 
diagnosis of PTSD in the record was made by VA in 1991.  
However, the medical evidence from that time presents 
conflicting diagnoses regarding the veteran's mental 
condition.  For example, a board of three physicians in a 
report, completed in January 1992, found that the veteran did 
not meet the criteria for PTSD.  In February 1992, the 
veteran was discharged from a VA hospital with a diagnosis of 
PTSD.  VA records from August 1992 to February 1995 reflect a 
diagnosis of PTSD or to rule out PTSD, apparently based in 
part on the veteran's reports of nightmares about his Vietnam 
experiences.  The veteran denied being in combat.  VA records 
from 2003 to 2005 document PTSD by history or to rule out 
PTSD, or PTSD. 

The central question in this case has become whether the 
veteran has a current diagnosis of PTSD.

The medical evidence against the claim consists of the 
October 2004 and October 2005 VA examination reports, wherein 
two different physicians specifically stated that the veteran 
did not meet the criteria for PTSD.  Neither examiner found 
that the in-service stressors described by the veteran 
supported the diagnosis of PTSD.  In June 2005, on a 
psychological assessment, the examiner stated that the 
veteran did not meet the diagnostic criteria for PTSD based 
on the absence of an identifiable stressor that involved 
actual or threatened death or serious injury.  Later after 
psychological testing for PTSD, the same examiner reported 
that as the formal psychological assessment did not reveal 
any new clinically significant information, the diagnosis was 
schizoaffective disorder, which was the best description of 
the constellation of the current problem.  The assessment was 
acknowledged by the veteran's staff psychiatrist.  

The medical evidence in favor of the claim consists of VA 
records, dated in 2006 and 2007, documenting a diagnosis of 
PTSD by the veteran's staff psychiatrist.  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed and 
whether or not, and the extent to which they reviewed the 
record.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the analytical findings, and the probative 
weight of a medical opinion may be reduced if the physician 
fails to explain the basis for an opinion.  Sklar v. Brown, 5 
Vet. App. 140 (1993).  Among the factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

The evidence against the claim consists of the reports of the 
VA health care providers in 2004 and 2005, which found that 
the veteran did not meet the criteria for PTSD after a review 
of the record, including the in-service stressors described 
by the veteran.  The examiner in 2005 considered the invalid 
psychological testing and the diagnosis of PTSD by a VA staff 
psychiatrist. 

The evidence favorable to the claim consists of the diagnosis 
of PTSD by a VA staff psychiatrist. 

After a review of the medical evidence for and against the 
veteran's claim, and considering the relative merits of the 
analytical findings and the details of the opinions that were 
provided, the Board places more weight on the reports of the 
VA examiners in 2004 and 2005.  Both VA examiners had 
reviewed the veteran's file, including the service records 
and the post-service VA records.  The VA examiner in 2005 
referred to the psychological assessment in 2005 and the 
diagnosis of PTSD by the VA staff psychiatrist.  Neither 
examiner found that the veteran met the diagnostic criteria 
for PTSD based on the stressors described by the veteran.  

The diagnosis of PTSD by the VA staff psychiatrist was not 
based on a review of the veteran's file.  Other than 
reporting the diagnosis of PTSD, the VA staff psychiatrist 
did not identify any in-service stressor to support the 
diagnosis and did not explain why the veteran met the 
diagnosis of PTSD in light of the psychological assessment 
and testing that did not support the diagnosis of PTSD.  
Without a supporting rationale, including the identification 
of the in-service stressors, the diagnosis of PTSD by the VA 
staff psychiatrist is not persuasive and is outweighed by the 
evidence against the claim, that is, the veteran does not 
meet the criteria for PTSD, considering the competent medical 
evidence, which contains a clear clinical analysis of the 
facts of record, including the in-service stressors described 
by the veteran and a review of the entire record. 

To the extent that the veteran asserts that he has PTSD 
related to service, where as here, the determinative issue 
involves a question of a medical diagnosis, competent medical 
evidence is required to substantiate the claim because a 
layperson is not competent to diagnose PTSD, as by regulation 
the diagnosis of PTSD requires medical evidence diagnosing 
the condition in accordance with Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  
For this reason, the Board rejects the veteran's statements 
as competent evidence to substantiate the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only competent evidence to support 
its finding, and as the competent medical evidence that the 
veteran does not meet the diagnosis of PTSD outweighs the 
evidence in favor of the claim, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Erectile Dysfunction

The veteran contends that he has erectile dysfunction related 
to his military service.  He testified that there was a 
correlation between PTSD and his erectile dysfunction. 

Service medical records for the veteran's period of active 
duty from March 1964 to January 1968 show no complaint, 
finding, or diagnosis of erectile dysfunction.

A review of the other medical records in the file, consisting 
of VA medical records, shows that there was no affirmative 
diagnosis of erectile dysfunction until 2003, many years 
after his discharge from service.  A VA outpatient record 
dated in October 2003 shows an assessment of erectile 
dysfunction, and a prescription for Viagra.  Further, 
erectile dysfunction has not been medically linked to the 
veteran's period of active duty.  As for his contention that 
his erectile dysfunction is related to PTSD, the latter is 
not a service-connected disability, so service connection on 
a secondary basis (38 C.F.R. § 3.310) is not for 
consideration.  

In sum, there is no basis for consideration under 38 C.F.R. § 
3.303, in that the erectile dysfunction was not shown to be 
due to disease or injury that was incurred during service.  

Although the veteran is competent to describe symptoms 
pertaining to his claimed condition, he is not competent to 
diagnose erectile dysfunction or to relate any current 
erectile dysfunction to service.  Once the veteran goes 
beyond the description of the symptoms or features of a 
claimed condition to expressing an opinion that involves a 
question of medical causation that is medical in nature and 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  For these reasons, the 
Board rejects the veteran's statements as competent evidence 
sufficient to establish the etiology of erectile dysfunction.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation 
that is not capable of lay observation, as and as there is no 
favorable medical evidence to support the claim of service 
connection for erectile dysfunction, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Hypertension

The veteran contends that he has hypertension related to his 
military service.  He testified that he began taking 
medication for high blood pressure in 1999 or 2000.  He 
appeared to correlate PTSD to his hypertension.  

Service medical records for the veteran's period of active 
duty from March 1964 to January 1968 show no complaint, 
finding, or diagnosis of high blood pressure or hypertension.

A review of the other medical records in the file, consisting 
of VA medical records, show that the veteran's blood pressure 
readings were elevated beginning many years after his 
discharge from service.  In January 1995, a VA outpatient 
record indicates a blood pressure reading of 120/90.  It then 
lowered for many years.  Then, in 2003 his blood pressure 
again elevated.  In July 2003, a VA outpatient record 
indicates a reading of 162/100.  The diagnosis included 
hypertension, and the veteran was to monitor his readings at 
home.  He was also placed on medication, which he continues 
to take.    

In view of the foregoing, the veteran's initial diagnosis of 
hypertension was many years after his discharge from active 
duty in January 1968.  Further, hypertension has not been 
medically linked to the veteran's period of active duty or to 
the one-year presumptive period following the period of 
active duty that ended in January 1969.  As for his 
contention that his hypertension may be related to PTSD, the 
latter is not a service-connected disability, so service 
connection on a secondary basis (38 C.F.R. § 3.310) is not 
for consideration.  

In sum, there is no basis for consideration under 38 C.F.R. 
§§ 3.303 and 3.309, in that the hypertension was not shown to 
be due to disease or injury that was incurred during service, 
or shown to be manifest within one year of his active service 
discharge.

Although the veteran is competent to describe symptoms 
pertaining to his claimed condition, he is not competent to 
diagnose hypertension or to relate any current hypertension 
to service.  Once the veteran goes beyond the description of 
the symptoms or features of a claimed condition to expressing 
an opinion that involves a question of medical diagnosis or 
medical causation that is medical in nature and not capable 
of lay observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  For these reasons, the 
Board rejects the veteran's statements as competent evidence 
sufficient to establish the diagnosis and etiology of 
hypertension.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the evidence demonstrates that 
the veteran's hypertension became manifest years after his 
service discharge and has not been medically linked to 
service.  As the preponderance of the evidence is against the 
claim of service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b).  

As the Board may consider only independent medical evidence 
to support its finding on a question of a medical diagnosis 
or of medical causation that is not capable of lay 
observation, as and as there is no favorable medical evidence 
to support the claim of service connection for hypertension, 
the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Sleep Apnea

The veteran contends that he has sleep apnea related to his 
military service.  He testified that there was a correlation 
between PTSD and his sleep apnea. 

Service medical records for the veteran's period of active 
duty from March 1964 to January 1968 show no complaint, 
finding, or diagnosis of a sleep disorder.

A review of the other medical records in the file, consisting 
of VA medical records, shows that there was no affirmative 
diagnosis of sleep apnea until 2004, many years after his 
discharge from service.  A VA outpatient record dated in May 
2004 shows that the veteran underwent a sleep study, which 
resulted in a finding of moderate obstructive sleep apnea.  
He subsequently underwent a septoplasty, bilateral inferior 
turbinoplasty, and bilateral tonsillectomy, in July 2004.  In 
connection with his claim, the veteran submitted statements 
from family, attesting to his problems with loud snoring at 
night, with frequent arousals and witnessed apnea pauses, for 
many years.    

The medical evidence shows that the veteran is currently 
diagnosed with obstructive sleep apnea.  The disorder, 
however, is shown to have been initially documented by 
medical evidence in May 2004, many years after his separation 
from service.  The absence of documented complaints of a 
sleep disorder from 1968 to 2004 weighs against the claim.  
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  
Moreover, despite statements from others as to the veteran's 
sleep problems for many years, there is no favorable medical 
evidence showing that sleep apnea has been related back to 
the veteran's period of active duty.  

As for the contention that the sleep apnea is related to 
PTSD, the latter is not a service-connected disability, so 
service connection on a secondary basis (38 C.F.R. § 3.310) 
is not for consideration.  

In sum, there is no basis for consideration under 38 C.F.R. § 
3.303, in that the sleep apnea was not shown to be due to 
disease or injury that was incurred during service.  

Although the veteran is competent to describe symptoms 
pertaining to his claimed condition, he is not competent to 
diagnose sleep apnea or to relate any current sleep apnea to 
service.  Once the veteran goes beyond the description of the 
symptoms or features of a claimed condition to expressing an 
opinion that involves a question of medical diagnosis or of 
medical causation, which is not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  For these reasons, the Board rejects the veteran's 
statements as competent evidence sufficient to establish the 
diagnosis and etiology of sleep apnea.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its finding on a question of a medical diagnosis 
or of medical causation that is not capable of lay 
observation, as and as there is no favorable medical evidence 
to support the claim of service connection for sleep apnea, 
the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).



Skin Disease 

The veteran contends that he has a skin disorder related to 
his military service.  He testified that he had skin 
discoloration on the feet, which was noted during service, 
but that he did not receive any type of treatment for a skin 
condition.  The only cause for his skin condition that he 
could think of was exposure to Agent Orange.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a skin disease.  Service 
medical records show no complaints, clinical findings, or 
diagnosis of a chronic skin disorder.  On the December 1967 
separation physical examination, he was noted to have mottled 
hyperpigmentation over the dorsal aspect of both feet; it was 
not considered disabling and there was no diagnosis 
furnished.  Thereafter, he was not treated for a skin 
disorder until after 2000, as shown by VA medical records 
that indicate treatment for H. zoster and poison ivy in July 
2003. 

The veteran underwent a VA examination in October 2004.  He 
reported having loss of pigmentation, especially on his 
forearms and several large spots on his abdomen for the past 
seven or eight years.  The examiner noted that he had 
previously examined the veteran for compensation purposes in 
September 1991 and did not notice any skin lesions at that 
time.  The examiner also noted the veteran's history of 
herpes zoster and herpes simplex.  On examination, there were 
areas of hypopigmentation, on both forearms, the dorsum of 
the left hand, and the right and left upper quadrants of the 
abdomen.  The diagnosis was that of vitiligo, which the 
examiner indicated was a special type of leucoderma that was 
an idiopathic-acquired patterned circumscribed hypomelanosis 
of the skin of unknown cause.   The examiner named some 
precipitating factors for the skin condition and stated that 
the veteran's condition did not exist during his years in the 
military and was not related to the military service.   

As the record now stands, there is no satisfactory proof that 
the veteran currently has a skin disease that is related to 
disease, injury, or event of active service origin.  As 
noted, service medical records are negative for clinical 
findings or diagnosis of any skin disorders, with the 
exception of the finding of mottled hypopigmentation over 
both feet in December 1967, which has not been related to the 
veteran's current skin disorder of vitiligo.  The initial 
clinical finding of the veteran's current skin disorder is 
many years after the veteran's discharge from service in 
January 1968.

Service department documentation shows that he served in the 
Navy aboard the USS Duluth in Vietnam.  Even if the veteran 
is presumed exposed to herbicides, he does not have a 
diagnosed skin disease that is among the diseases listed as 
associated herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  Thus, the presumption of service 
connection for diseases associated with herbicide exposure in 
service would not be applicable in this case.  38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6).

Although the veteran is competent to describe symptoms 
pertaining to his claimed condition, he is not competent to 
diagnose a skin disorder or to relate any current skin 
disorder to service.  Once the veteran goes beyond the 
description of the symptoms or features of a claimed 
condition to expressing an opinion that involves a question 
of medical diagnosis or medical causation, which is not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  For these reasons, the 
Board rejects the veteran's statements as competent evidence 
sufficient to establish the diagnosis and etiology of his 
current skin disease.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its finding on a question of a medical diagnosis 
or of medical causation that is not capable of lay 
observation, as and as there is no favorable medical evidence 
to support the claim of service connection for a skin 
disease, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)





ORDER

As new and material evidence has been presented, the claim of 
service connection for PTSD is reopened, and to this extent 
only the appeal is granted.  

On the merits of the claim, service connection for PTSD is 
denied.  

Service connection for erectile dysfunction is denied.  

Service connection for hypertension is denied.  

Service connection for sleep apnea is denied.  

Service connection for a skin disease is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


